Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the application filed on 03/03/2020. Claims 7-12 are pending in this application. Claims 7 and 11 are independent claims while 1-6 are canceled.

Claim Objections
2. Claims 7-12 are objected to because of the following informalities: ECU and MCU of the claims 7 and 11 have to be clearly spelled out using the spec. Appropriate correction is required.


Claim Rejections - 35 USC § 103
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sangameswaran (US PGPub 20170242678), in view of Yamamura (US Patent 10268206). 

As per Claim 7, Sangameswaran teaches of a method for providing a remote online software update to a motor vehicle, the method comprising: wherein the motor vehicle comprises an ECU having an internal memory and with an external memory (Fig. 6 (internal memory and external memory) and par 31, Such a system may include, but is not limited to, a wireless device (e.g., and without limitation, a mobile phone) or a remote computing system (e.g., and without limitation, a server) connected through the wireless device. Par 2, Because these systems, and other vehicle electronic control units (ECU) frequently rely on some form of updateable software/firmware components. Par 4, The processor is also configured to delete from a primary memory ("internal memory") of an electronic control unit an existing software version for which a new software version update exists in a secondary memory of the ECU.)
starting to download a new software version; (par 58, Whenever a new software update is loaded, the least recently used of the two memory partitions receives the update. par 60, the process receives a new software update 701. This could be software or firmware, and is designed, for example, to update an existing piece of code already executed by an existing ECU. In this example, the ECU has the existing software at a known flash memory location, from which the code is executed. External memory locations A and B are provided for holding the update and a backup version of the currently installed software (typically left over from a previous update).)
storing the new software version in the external memory; and (Fig. 6, 607 (old software) and 609 (new software) par 61, External memory locations A and B are provided for holding the update and a backup version of the currently installed software (typically left over from a previous update).)
once the new software version is fully downloaded, deleting a software version running on the MCU and programming the new software version from the external memory to the internal memory. (Fig. 6, 607 (old software) and 609 (new software) and par 4-6, The processor is further configured to load the new software version from the secondary memory ("external memory") into the 
Sangameswaran does not specifically teach, however Yamamura teaches of wherein the motor vehicle comprises an ECU with an MCU having [an internal memory and] with an external memory that is located outside the MCU and is configured to communicate with the MCU via a communication link (Fig. 3 and col 8, line 55- col 9, line 8, an electronic control unit (charging ECU 84b) having a microprocessor and a memory, wherein the microprocessor is configured to function as: a reconnection determining unit (84b1, S10) configured to determine whether after power supply from the electric power supply (80) to the boundary wire (72) was once disconnected, the power supply from the electric power supply (80) to the boundary wire (72) is reconnected by the connecting/disconnecting device (82); a return instruction signal inserting unit (84b2, S12, S14) configured to insert a return instruction signal indicating the vehicle to return to the charging station to the area signal (72a) when the reconnection determining unit determines that the power supply is reconnected; and an electronic control unit (ECU 44b1) having a microprocessor (CPU 44a) and a memory (44c), wherein the microprocessor is configured to function as: a running control unit (44a1, S100-S112) configured to control operation of the electric motor (26) to make the vehicle (10) run to the charging station (76) when the reconnection determining unit inserts the return instruction signal to the area signal (72a).)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add that the motor vehicle comprises an ECU with an MCU having [an internal memory and] with an external memory that is located outside the MCU and is configured to communicate with the MCU via a communication link, as conceptually seen from the teaching of 

As per Claim 9, Sangameswaran teaches of the method of claim 7 comprising: checking the new software version stored in the external memory; and if the new software version is newer than the software version running on the MCU, validating the new software version in the external memory. (par 61, This is a simplified example for describing the available external memory space. In a more complex example, where there is significant external memory space (locations/sectors), a sector designated for replacement or otherwise unused can be overwritten by the new software. For example, if two versions of a different software update existed for another module, only the most recent version might be preserved (if it has already been processed), so the older of the two versions can be overwritten by the new update, even though the update may be unrelated to the software being overwritten. This allows for reuse of memory space that is no longer needed to hold older backup versions of software which has been updated (meaning a newer update version may be stored elsewhere in the external memory).)

6. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sangameswaran (US PGPub 20170242678), in view of Yamamura (US Patent 10268206), and further in view of Mathur (US Patent 5008814).

As per Claim 8, Mathur teaches of the method of claim 7 comprising checking the new software version for consistency after downloading. (col 5, lines 38-47, location. If (1) and (2) are false and (3) is true, a "consistency check" will be performed on the "new" non-volatile storage device 103 (block 202). In the preferred embodiment, the consistency check involves a process of making a checksum verification on the new software, as well as checking the actual number of modules of the system software contained in the non-volatile storage device 103)
.

7. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sangameswaran (US PGPub 20170242678), in view of Yamamura (US Patent 10268206), and further in view of Anzai (US PGPub 20070055422).

As per Claim 10, Anzai teaches of the method of claim 7 wherein the external memory is a non-volatile-memory device. (Claim 5, The vehicular data recording medium according to claim 1, wherein said first recording medium is a portable external memory which comprises an electrically rewritable nonvolatile memory, and is freely removable from a device main unit, and said second recording medium is a hard disk drive installed in said device main unit. Par 20, The first recording medium may be a portable external memory which comprises an electrically rewritable nonvolatile memory, and is freely removable from a device main unit, and the second recording medium may be a hard disk drive installed in the device main unit.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add that the external memory is a non-volatile-memory device., as conceptually seen from the teaching of Anzai, into that of Sangameswaran and Yamamura because this modification can help store and execute the software for vehicle ECU using microprocessor with extra memory.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (US Patent 10268206), and further in view of Yamada (US Patent 6742113).

As per Claim 11, Yamamura teaches of a motor vehicle ECU comprising: wherein the communication link allows the MCU to store [software during download] onto the external memory. (Fig. 3 and col 8, line 55- col 9, line 8, an electronic control unit (charging ECU 84b) having a microprocessor and a memory, wherein the microprocessor is configured to function as: a reconnection determining unit (84b1, S10) configured to determine whether after power supply from the electric power supply (80) to the boundary wire (72) was once disconnected, the power supply from the electric power supply (80) to the boundary wire (72) is reconnected by the connecting/disconnecting device (82); a return instruction signal inserting unit (84b2, S12, S14) configured to insert a return instruction signal indicating the vehicle to return to the charging station to the area signal (72a) when the reconnection determining unit determines that the power supply is reconnected; and an electronic control unit (ECU 44b1) having a microprocessor (CPU 44a) and a memory (44c), wherein the microprocessor is configured to function as: a running control unit (44a1, S100-S112) configured to control operation of the electric motor (26) to make the vehicle (10) run to the charging station (76) when the reconnection determining unit inserts the return instruction signal to the area signal (72a).)
Yamamura does not specifically teach, however Yamada teaches of an MCU that includes an internal memory; the MCU to store software during download; and an external memory that is located outside the MCU and is configured to communicate with the MCU via a communication link (Fig 1 and Abstract and Col 2, lines 27-41, A microprocessor connected to external memory storing a reset process program and an exception, interrupt, or trap (EIT) processing program, has an internal memory for storing an application program; copies one or more EIT process programs to empty space in the internal memory when the reset process program is executed; This microprocessor is connected to an external memory having an EIT vector area containing data for various EIT process programs; Further specifically, this microprocessor comprises an internal memory for storing data identical to the data in the EIT vector area of the external memory;)
.

9. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (US Patent 10268206), and further in view of Yamada (US Patent 6742113), and further in view of Anzai (US PGPub 20070055422).

As per Claim 12, Anzai teaches of the motor vehicle ECU of claim 11 wherein the external memory is a nonvolatile memory device. (Claim 5, The vehicular data recording medium according to claim 1, wherein said first recording medium is a portable external memory which comprises an electrically rewritable nonvolatile memory, and is freely removable from a device main unit, and said second recording medium is a hard disk drive installed in said device main unit. Par 20, The first recording medium may be a portable external memory which comprises an electrically rewritable nonvolatile memory, and is freely removable from a device main unit, and the second recording medium may be a hard disk drive installed in the device main unit.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add that the external memory is a nonvolatile memory device, as conceptually seen from the teaching of Anzai, into that of Yamamura and Yamada because this modification can help store and execute the software for vehicle ECU using microprocessor with extra memory.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193